DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 08/30/2021.
 
	Claims 1, 2, 6, 7, 13, 16, 17, and 20 are amended; claims 8, 9, 11, 12, 14, 15, and 19 are unchanged; and claims 3-5, 10, and 18 are cancelled; therefore, claims 1, 2, 6-9, 11-17, 19, and 20 are pending in the application, of which, claims 1, 16, and 20 are presented in independent form.
 
In light of Applicant’s amendment and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffrey M. Kuhn - Agent for Applicant (Reg. No. 66,393) - on 11/17/2021.

The application has been amended as follows: 

1.  (Currently amended) A method comprising:
receiving a first request to execute a database table change operation updating an original data value in a first row in a database table in a database system, the first row including a database table key;
writing an updated data value to a second row in a staging table in the database system, the updated data value corresponding with the original data value, the second row including the database table key;
determining a record value and a replacement value, by applying a value replacement update function stored in the database system, for swapping data value and the updated data value, wherein the swapping comprises: [[;]]
replacing the original data value in the database table with the replacement value; and
replacing the updated data value in the staging table with the record value; and 
writing a reversal data value to the first row in the database table upon receiving a request to reverse the database table change operation, the reversal value determined by applying a value replacement restore function to the record value and the replacement value, the value replacement restore function inverting the value replacement update function.

Cancelled)

16. (Currently Amended) A database system implemented using a server system, the database system configurable to cause:
receiving a first request to execute a database table change operation updating an original data value in a first row in a database table in a database system, the first row including a database table key;
writing an updated data value to a second row in a staging table in the database system, the updated data value corresponding with the original data value, the second row including the database table key;
determining a record value and a replacement value, by applying a value replacement update function stored in the database system, for swapping data value and the updated data value, wherein the swapping comprises: [[;]]
replacing the original data value in the database table with the replacement value; and
replacing the updated data value in the staging table with the record value; and 
writing a reversal data value to the first row in the database table upon receiving a request to reverse the database table change operation, the reversal value determined by applying a value replacement restore function to the record value and the replacement value, the value replacement restore function inverting the value replacement update function.

20. (Currently Amended) A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause:
receiving a first request to execute a database table change operation updating an original data value in a first row in a database table in a database system, the first row including a database table key;
writing an updated data value to a second row in a staging table in the database system, the updated data value corresponding with the original data value, the second row including the database table key;
determining a record value and a replacement value, by applying a value replacement update function stored in the database system, for swapping data value and the updated data value, wherein the swapping comprises: [[;]]
replacing the original data value in the database table with the replacement value; and
replacing the updated data value in the staging table with the record value; and 
writing a reversal data value to the first row in the database table upon receiving a request to reverse the database table change operation, the reversal value determined by applying a value replacement restore function to the record 

Allowance
Claims 1, 2, 6-9, 11, 12, 14-17, 19, and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “receiving a first request to execute a database table change operation updating an original data value in a first row in a database table in a database system, the first row including a database table key; writing an updated data value to a second row in a staging table in the database system, the updated data value corresponding with the original data value, the second row including the database table key; determining a record value and a replacement value, by applying a value replacement update function stored in the database system, for swapping the original data value and the updated data value, wherein the swapping comprises: replacing the original data value in the database table with the replacement value; and replacing the updated data value in the staging table with the record value; and writing a reversal data value to the first row in the database table upon receiving a request to reverse the database table change operation, the reversal value determined by applying a value replacement restore function to the record value and the replacement value, the value replacement restore 
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/EC/Examiner, Art Unit 2165                                                                                                                                                                                                       
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165